FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT

 ALICE MENDOZA, an individual,                     No. 14-55651
               Plaintiff-Appellant,
                                                     D.C. No.
                     v.                           2:13-cv-02543-
                                                    GW-MAN
 THE ROMAN CATHOLIC ARCHBISHOP
 OF LOS ANGELES, a corporation sole,
 on behalf of and for the benefit of                 OPINION
 Nativity Church, without prejudice
 as to Canon Law Erroneously Sued
 As Archdiocese of Los Angeles,
                  Defendant-Appellee.


        Appeal from the United States District Court
           for the Central District of California
         George H. Wu, District Judge, Presiding

                    Submitted April 6, 2016*
                      Pasadena, California

                       Filed April 14, 2016

     Before: A. Wallace Tashima, Barry G. Silverman,
           and Susan P. Graber, Circuit Judges.

                       Per Curiam Opinion

  *
    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2                      MENDOZA V. RCALA

                           SUMMARY**


                  Employment Discrimination

    The panel affirmed the district court’s summary judgment
in favor of the defendant in an employment discrimination
action under the Americans with Disabilities Act.

    The panel affirmed the district court’s summary judgment
on claims of disability discrimination and disparate treatment.
The panel stated that the Ninth Circuit’s ADA cases,
requiring a plaintiff who alleges disparate treatment to show
that a discriminatory reason more likely than not motivated
the defendant, remain good law following EEOC v.
Abercrombie & Fitch Stores, Inc., 135 S. Ct. 2028 (2015), a
Title VII case. The panel also affirmed the district court’s
summary judgment on a reasonable accommodation claim.


                             COUNSEL

William W. Bloch, LA Superlawyers, Los Angeles,
California, for Plaintiff-Appellant.

Daniel R. Sullivan, Carrie A. Stringham, Sullivan, Ballog &
Williams, LLP, Santa Ana, California, for Defendant-
Appellee.




  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                   MENDOZA V. RCALA                          3

                         OPINION

PER CURIAM:

    Plaintiff Alice Mendoza appeals the district court’s entry
of summary judgment in favor of defendant in Mendoza’s
action alleging that the defendant violated the Americans with
Disabilities Act of 1990 (“ADA”) when it failed to return her
to a full time position following Mendoza’s medical leave.
We have jurisdiction under 28 U.S.C. § 1291. We review de
novo, Snead v. Metro. Prop. & Cas. Ins. Co., 237 F.3d 1080,
1087 (9th Cir. 2001), and we affirm.

    Mendoza worked full-time as a bookkeeper for a small
parish church. She took sick leave for ten months, during
which the pastor of the church took over the bookkeeping
duties himself and determined that the job could be done by
a part-time bookkeeper. When Mendoza returned from sick
leave, there no longer was a full-time bookkeeping position,
so the pastor offered her a part-time job, which Mendoza
declined. Because the parties do not contest the issue on
appeal, we assume without deciding that Mendoza is a
qualified individual with a “disability” to bring her claims
within the coverage of the ADA, see 42 U.S.C. § 12112(a), in
spite of the fact that her doctor cleared her to return to work
with “no limitations.”

    The district court properly granted summary judgment to
the Archbishop on Mendoza’s disability discrimination and
disparate treatment claims because Mendoza failed to raise a
triable dispute as to whether the Archbishop’s legitimate,
nondiscriminatory reason for not returning Mendoza to full-
time work was pretextual. See id. at 1093–94 (holding that,
under the ADA, if an employee establishes a prima facie case
4                  MENDOZA V. RCALA

and the employer provides a nondiscriminatory reason for its
adverse action, the employee must raise a triable issue as to
pretext); see also Pac. Shores Props., LLC v. City of Newport
Beach, 730 F.3d 1142, 1158 (9th Cir. 2013) (holding that a
plaintiff who alleges disparate treatment must demonstrate
that discriminatory reason more likely than not motivated
defendant).

    The Supreme Court’s recent decision in EEOC v.
Abercrombie & Fitch Stores, Inc., 135 S. Ct. 2028 (2015),
does not affect our analysis. In Abercrombie & Fitch, the
Supreme Court held that, in a Title VII action alleging
disparate treatment, the plaintiff need only show that the need
for a religious accommodation was a factor motivating the
employer’s adverse decision. Id. at 2032. Knowledge is not
a requirement of a Title VII claim. Id. at 2032–33. “An
employer may not make an applicant’s religious practice,
confirmed or otherwise, a factor in employment decisions
. . . . If the [job] applicant actually requires an
accommodation of that religious practice, and the employer’s
desire to avoid the prospective accommodation is a
motivating factor in his decision, the employer violates Title
VII.” Id. at 2033.

    Mendoza’s claims are distinguishable, because she
alleged, not Title VII violations, but violations of the ADA,
which defines discrimination “to include an employer’s
failure to make ‘reasonable accommodation[] to the known
physical or mental limitations.’” Id. (quoting 42 U.S.C.
§ 12112(b)(5)(A)). We take the opportunity to reiterate that
our ADA cases, which require a plaintiff who alleges
disparate treatment to show that a discriminatory reason more
likely than not motivated the defendant, remain good law.
                   MENDOZA V. RCALA                         5

    The district court properly granted summary judgment to
the Archbishop on Mendoza’s reasonable accommodation
claim because Mendoza failed to establish that a full-time
position was available. See Dark v. Curry Cty., 451 F.3d
1078, 1088 (9th Cir. 2006) (holding that the plaintiff has the
burden to show existence of reasonable accommodation that
would have enabled her to perform the essential functions of
an available job).

   We need not and do not decide in the first instance
whether the Archbishop or the parish church was Mendoza’s
employer, because it is not necessary for the purpose of
deciding this appeal.

   AFFIRMED.